DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 10/27/2021 are accepted.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the composition contains a binder comprising methylcellulose in water; claim 2  fails to further limit claim 1 because (rather than adding to the binder composition of claim 1) claim 2 attempts to replace the binder of claim 1 with a distinct binder. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regards to claim 1, it is unclear what is meant by “plant fibers with dimensions of 0.001mm-20mm. “  Does the claims require the fiber to have multiple dimensions within the claimed range;  to have all its dimensions fall within the claimed range; etc.
Furthermore, claim 1 is held to be indefinite because it is unclear what the parts of binder, organic salt, and preservative are based upon (weight, volume, moles, etc).
Additionally, said claim is held to be indefinite because it is unclear what is meant by the binder “ensures the delivery of the material composition through the extrusion mechanism by preventing a clogging of the extrusion mechanism by said plat fibers while connecting the plant fibers after drying.”  Specifically, it is unclear if said limitation further limits the claimed composition or if said property is inherent to a composition meeting the compositional limitations of the claims.  If said limitation does further limit the claimed invention, said limitation is indefinite because it is unclear how the skilled artisan could objectively and definitively make such a determination as the claims and specification fail to set forth a standard by which said properties could be evaluated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Methylcellulose-cellulose Nanocrystal Composites for Optomechanically Tunable Hydrogels and Fibers” (herein referred to as “Hynninen”-published September 7, 2021; the examiner notes that the binder of claim 1 and the composition as a whole is not supported by applicant’s provisional application;  therefore, the effective filing date of the pending claims is understood to be October 27, 2021).
Hynninen teaches a biodegradable material composition for making fibers through an extrusion mechanism (see section 3 Mechanical Tunability of MC-CNC composite hydrogels).  Hynninen teaches the use of CNC (Cellulose nanocrystals) having a length of 1000nm (footnote 98 said nanocrystal is herein understood to read on the claimed plant fibers with a dimension of .001mm to 20mm) are dispersed in a 1-4% methylcellulose aqueous solution (footnote 36-herein understood to read on the binder comprising methylcellulose dissolved in water).  Said composition is herein understood to read on the claimed invention wherein the organic salt and preservative or present at 0 parts. Herein, the binder of Hynninen is understood to inherently “ensure the delivery of the material composition through the extrusion mechanism by preventing a clogging of the extrusion mechanism by said plat fibers while connecting the plant fibers after drying” since it is compositionally identical to the claimed binder.
Hynninen does not teach the fiber should be include in 100pbw relative to the solution.  However, Hynninen teaches the mechanical enhance of the composition increases with increasing CNC concentration (Figure4).  Thus, it  would have been obvious to one of ordinary skill in the art to optimize the amount of CNC in the composition to improve the mechanical properties thereof.
With regards to the dimensions of the fiber, in arguendo Hynninen does not anticipate the claimed dimensions, the examiner takes the position that it would have been obvious to optimize the dimensions of the fiber because Hynninen teaches that it is known that higher aspect ratio particles display better reinforcement potential (96, 99).

Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date] , to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/               Primary Examiner, Art Unit 3649